Martin, J.,

delivered -the opinion of the court.
The plaintiff sues, as surviving partner, on two promissory notes given by the defendant to the firm. The latter pleaded the general issue, and that the plaintiff cannot maintain the action because the firm had made a cessio bonorum.
The plaintiff had judgment and the defendant appealed.
There is a bill of exception taken to the opinion of the court, refusing a continuance to the defendant. The conclusion to which we have come, has rendered our attention to this bill of exception unnecessary.
It appears to us that the action is not maintainable. In the case of Crosier vs. Hodge, 3 Louisiana Reports, 353, this court held that “ a partner, as such, has no right to sue for, or receive the debts due the firm, after the death of a co-partner.” It was also held in the case of Cutler vs. Cochran, 13 Louisiana Reports, 484, that “ on a dissolution of the firm by the death of a partner, the surviving partner cannot sue, without joining the representatives of the deceased.” The plaintiff in this case has not brought his suit in such a form as to entitle him to recover.
It is, therefore, ordered, adjudged and decreed, that the judgment'of the District Court be annulled and reversed, and that there be judgment against the plaintiff as in case of non-suit, with costs in both courts.